Citation Nr: 1448777	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-32 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a disability manifested by vision impairment with watery eyes, to include glaucoma.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a back injury; and if so, whether the criteria for service connection are met.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1986 to September 1992, and from March 2004 to March 2005; and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard.

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in August 2006 and in January 2008 that denied service connection for a disability manifested by vision impairment with watery eyes; and from a January 2008 rating decision that, in pertinent part, denied service connection for a bilateral hearing loss disability and declined to reopen a claim for service connection for residuals of a back injury on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In its statement of the case, the RO announced that it had found new and material evidence to reopen the claim for residuals of a back injury.  The Board is, nonetheless, required to make its own determination on this question.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In September 2014, the Veteran and his brother testified during a hearing before the undersigned at the RO.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.
  
The issues of an increased disability rating for residuals of tonsillectomy, and a higher initial disability rating for erectile dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of service connection for a disability manifested by vision impairment with watery eyes, to include glaucoma; and the reopened claim for service connection for residuals of a back injury, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at the September 2014 hearing, that a withdrawal of the appeal for service connection for a bilateral hearing loss disability is requested.

2.  In May 1993, the RO denied the Veteran's claim for service connection for residuals of a back injury.  Although a notice of disagreement was submitted and a statement of the case issued, the Veteran did not file a substantive appeal.

3.  Evidence associated with the claims file since the May 1993 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for residuals of a back injury. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The evidence received since the RO's May 1993 denial is new and material; and the claim for service connection for residuals of a back injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In view of the Board's favorable decision in this appeal for reopening the claim for service connection for residuals of a back injury, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

II.  Service Connection Claim for a Bilateral Hearing Loss Disability 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for service connection for a bilateral hearing loss disability at the September 2014 hearing. The withdrawal was reduced to writing in the form of the hearing transcript, and that transcript has been associated with the Veteran's claims file (electronic).  There remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for a bilateral hearing loss disability, and the claim is dismissed.

III.  Petition to Reopen Claim for Service Connection for
Residuals of a Back Injury 

In this case, the RO originally denied service connection for residuals of a back injury in May 1993 on the basis that there was no competent evidence of either chronic disability in service, or permanent residuals of the in-service treatment for low back pain.

The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records for his initial period of active service, his Form DD214, a November 1992 VA general medical examination, a November 1992 VA joints examination, a November 1992 VA feet examination, and statements from the Veteran.

The Veteran's service treatment records show a complaint of lower back pain in December 1986.  At that time the Veteran stated that he did not do anything to hurt his back.  Examination then revealed that range of motion in the lower back was good, and there was no apparent swelling or discoloration.  The assessment was possible strain muscles.  Records show that the Veteran complained of low back pain of one day's duration in October 1988, and that he reported hurting his back playing football.  Examination again revealed full range of motion of the lumbar spine, with no signs of edema or erythema; straight leg raising test was negative.  The assessment was common back pain.  In March 1989, the Veteran complained of low back pain after lifting weights the day before; the assessment then was musculoskeletal pain.  No service discharge examination is of record.

Records show that the Veteran's current complaints at the time of the November 1992 VA general medical examination were associated with his knee, heel, and back; however, the Veteran reported neither back problems nor back pain at the time of either the November 1992 VA joints examination or feet examination.  No low back disability was found.

Statements of the Veteran in the claims file reflect that he injured his back in 1989 in Germany.

Based on this evidence, the RO concluded in May 1993 that there were only a couple episodes of low back pain in active service and that these resolved completely without residual disability or further back problems during the remainder of active service; and there was no indication of back impairment at the VA examinations conducted in November 1992.  Moreover, no new and material evidence was submitted within one year of the prior denial, pursuant to 38 C.F.R. § 3.156(b).

The present claim was initiated by the Veteran in February 2007.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record includes National Guard treatment records showing the Veteran's report of no recurrent back pain, and clinical evaluations of a normal spine in July 2002 and in November 2004; service personnel records; a June 2005 VA general medical examination reflecting no complaints of back problems; private treatment records, dated in December 2005, showing flexion of the lumbar spine limited to 50 degrees; MRI scans of the lumbar spine showing very slight retrolisthesis of L5 on S1 of less than 10 percent, along with disc desiccation and mild disc bulge on the thecal sac in February 2007; a December 2009 VA joints examination reflecting no complaints of back problems; an October 2010 VA general medical examination, showing limitation of motion of the lumbar spine due to pain; Social Security records; recent VA records showing treatment for chronic low back pain; a September 2014 statement from the Veteran's brother; and a September 2014 hearing transcript.

The Veteran's service personnel records show that he was redeploying from Afghanistan to Germany in June 2004 because of a "Three Phase Bone Scan," and that he would be returning to theater.  The bone scan later confirmed a diagnosis of plantar fasciitis; MRI scans also revealed minimal joint effusion of the right knee, and the Veteran subsequently was diagnosis of patellar chondromalacia.  A post-deployment health assessment completed by the Veteran in August 2004 included complaints of pain in his feet and leg.  In November 2004, a Service Medical Board concluded that the Veteran did not meet retention standards.

VA treatment records, dated in April 2007, show an assessment of chronic low back pain, cause to be determined; and a past history of back trauma while in Afghanistan.
 
Social Security records, received in December 2013, reveal that the Veteran's disability began in March 2005, and that the primary diagnosis was anxiety disorders; no secondary diagnosis was established.

A September 2014 statement from the Veteran's brother indicates that the Veteran attempted suicide in 2009 due to his chronic knee and back pain, which have increased over time with little effective relief.

In September 2014, the Veteran testified that he has a pinched nerve at L4-L5, which was diagnosed in 2007; and that he had been complaining of low back pain since active service in Germany.  He testified that he had been on top of a "field artillery 109" or a "Howitzer" when a fire mission was called; and when he jumped off, he fell and hurt his back.  He was taken to a medic in the field, and later went to sick call and was given some pain medicine. 

The Veteran also testified that he injured his back in 1999 while in National Guard service in Louisiana, when he assisted others in carrying a boat, which was mishandled and dropped.

While much of this evidence is new in that it was not previously of record, the bulk of the evidence tends to show chronic low back disability.  New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of VA records showing ongoing treatment, and the Veteran's and his brother's lay testimony.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the Veteran's claim for service connection for residuals of a back injury is reopened.  38 U.S.C.A. § 5108.


ORDER

The appeal seeking service connection for a bilateral hearing loss disability is dismissed.

New and material evidence has been submitted to reopen the claim for service connection for residuals of a back injury.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Residuals of a Back Injury
 
The Veteran contends that service connection for residuals of a back injury is warranted on the basis that he was treated for low back pain during active service, and that he continues to have low back pain.  He is competent to describe his symptoms.  The Veteran also testified that he injured his back in 1999 while in National Guard service in Louisiana during a period of ACDUTRA or INACDUTRA, when he assisted others in carrying a boat, which was mishandled and dropped.  He has asserted that his periods of ACDUTRA and INACDUTRA in the Army National Guard have not been verified.

Here, National Guard records show a normal spine on clinical evaluations in July 2002 and in November 2004.  The remainder of the Veteran's treatment records for his second period of active service from March 2004 to March 2005 is unavailable.

Private records first show a finding of flexion of the lumbar spine limited to 50 degrees within the first post-service year in December 2005.  Subsequent 
MRI scans reveal very slight retrolisthesis of L5 on S1 of less than 10 percent, along with disc desiccation and mild disc bulge on the thecal sac, in February 2007.
 
With regard to a plausible claim for secondary service connection, an opinion is needed as to whether the Veteran's current residuals of a back injury are related to or are associated with the service-connected chondromalacia patellae and medial meniscus tear of the right knee, status-post arthroscopy (hereinafter, right knee disability); and/or service-connected bilateral pes planus.  Moreover, VA should seek a medical opinion regarding whether the Veteran's residuals of a back injury are aggravated by a service-connected disability.
 
Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has residuals of a low back injury that either had their onset during service, or are related to his active service or to a service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2013).  

Vision Impairment with Watery Eyes 

The Veteran seeks service connection for a disability manifested by vision impairment with watery eyes, to include glaucoma.

Service treatment records for the Veteran's first period of active service show that he complained of a mass on his upper eyelid of five months' duration in April 1989.  The mass increased over time and itched.  The Veteran described no trauma and no decreased vision or diplopia.  Clinical evaluation revealed eye pain, itching, discharge, and redness.  Ophthalmology consultation revealed a chalazion of the left eye, without infection.  Ointment and hot socks were applied.

National Guard records show that the Veteran completed a "Report of Medical History" in July 2002, and that he checked "no" in response to whether he ever had or now had eye trouble.  Records show that his distant vision and near vision in each eye at the time was 20/30.  His field of vision for each eye was recorded as 110 degrees.  The Veteran again checked "no" as to having had or now having any eye trouble on a "Report of Medical History" completed in November 2004; distant and near vision in each eye then was recorded as 20/20.

On a post-deployment health assessment completed by the Veteran in August 2004, he reported neither redness of eyes with tearing nor dimming of vision as having developed during deployment or as developed then.

The report of an October 2010 VA examination reflects decreased visual acuity in each eye and a normal gross visual field assessment for each eye.

VA records show a diagnosis of glaucoma in August 2013; intraocular pressure was noted as 26 for each eye.  The cup-to-disc ratio was 0.3 for the right eye and 0.4 for the left eye.

In September 2014, the Veteran testified that his unit used night vision goggles in Afghanistan.  He described an incident when he was not wearing the goggles and was hit by a windstorm.  He testified that his eyes later were checked, but nothing was diagnosed.  He also testified that he had been diagnosed with glaucoma last year.

Congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  However, such disability can be service-connected if subject to a superimposed injury or disease.

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  

While further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following action:

1.  With assistance from the National Personnel Records Center, verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard, and associate any of the Veteran's personnel records not already in the claims file.

2.  Obtain and associate with the Veteran's claims file (paper/electronic), VA treatment records for any residuals of a back injury and for a disability manifested by vision impairment with watery eyes, dated from May 2011 to present.  

Please note that VA treatment records of visual field testing for glaucoma suspicion in July 2012 indicate that the testing is in Vista Imaging.  If the results cannot be accessed through Vista Imaging, contact the VA facility directly in order to obtain a copy of the July 2012 visual field testing; and associate it with the Veteran's claims file (physical or electronic).

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of residuals of a back injury, and the likely etiology of the disease or injury. 

(a)  For any current residuals identified, the examiner is requested to determine whether they at least as likely as not (50 percent probability or more) either had their onset in active service, including periods of ACDUTRA and INACDUTRA, or are the result of disease or injury incurred or aggravated during active service-specifically, to include the injury to his back in 1999 while carrying a boat in National Guard service in Louisiana; the jump and fall from on top of a "field artillery 109" or a "Howitzer" when a fire mission was called in Germany, resulting in a back injury, as reported by the Veteran; and his claim of continuing low back pain since then.  

The examiner should reconcile any opinion with the June 2005 VA general medical examination; private treatment records, dated in December 2005; the February 2007 MRI scans; any additional medical treatment records associated with the claims file; and with the Veteran's credible statements.  The examiner should provide a rationale for the opinions.

(b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected right knee disability and/or service-connected bilateral pes planus have caused residuals of a back injury; 

(c) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected right knee disability and/or service-connected bilateral pes planus have aggravated his residuals of a back injury (i.e., whether his residuals of a back injury have permanently worsened beyond the natural progression of the disease due to the service-connected disabilities).  

If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of residuals of a back injury is attributable to the service-connected disabilities.  

An explanation of the underlying reasons for any opinions offered must be included.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner is also advised that the Veteran is a credible and reliable historian with regard to the observable symptoms he experienced in service and after service, regardless of the lack of documented complaints in the service treatment records.

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of a disability manifested by vision impairment with watery eyes, to include glaucoma; and the likely etiology of the disease or injury. 

For any current eye disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service-specifically, to include the in-service windstorm in Afghanistan, and the Veteran's claim of eye problems-to include glaucoma-since then.  

The examiner should reconcile any opinion with the service treatment records; the National Guard records; any additional medical treatment records associated with the claims file; and with the Veteran's credible statements.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

5.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


